        Case 2:17-cv-13500-CJB Document 54 Filed 03/10/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

CLINT BRENCKLE                                                    CIVIL ACTION

VERSUS                                                               NO. 17-13500

DR. MACFAY, ET AL.                                               SECTION: “J”(3)



                                    ORDER

      The Court, having considered the complaint, the record, the applicable law, the

Report and Recommendation of the United States Magistrate Judge, and the failure

of any party to file an objection to the Magistrate Judge’s Report and

Recommendation, hereby approves the Report and Recommendation of the United

States Magistrate Judge and adopts it as its opinion in this matter. Therefore,

       IT IS ORDERED that Defendants’ motion to dismiss (Rec. Doc. 50) is

GRANTED and that the remaining claims are DISMISSED WITH PREJUDICE.

      New Orleans, Louisiana, this 10th day of March, 2021.




                                         CARL J. BARBIER
                                         UNITED STATES DISTRICT JUDGE
